Case 2:19-cv-00538-JCC Document 100-6 Filed 04/01/21 Page 1 of 7




           Exhibit 6
         Case 2:19-cv-00538-JCC Document 100-6 Filed 04/01/21 Page 2 of 7




                                                                             Honorable Timothy A. Bradshaw
                                                                              Hearing Date: February 5, 2016
                                                   RECEIVED
                                                                                     Hearing Time: 9:00 AM

                                                       DEC 31 2015                      With Oral Argument


                                               PETERSON RUSSELL KELLY PLLC




                        IN THE SUPERIOR COURT OF THE STATE OF WASHINGTON
                                  IN AND FOR THE COUNTY OF KING


10   Karen Smith, an individual.                            NO. 15-2-17623-4 SEA

11
                                              Plaintiff,    MOTION FOR PARTIAL
12
                                                            SUMMARY JUDGMENT
            vs.
13
     MTC Financial, Inc. dba Trustee Corps, a
14   Washington Corporation; Shellpoint Mortgage
15
     Servicing; Bank of New York Mellon f/lc/a Bank
     of New York as Trustee for the Benefit of the
16   Certificateholders of the CWABS, Inc. Asset-
     Backed Certificates, Series 2007-SDl,
17

                                          Defendants.
18

19
                                          I. RELIEF REQUESTED
20

21          1.1     Plaintiff asks the court to grant summary judgment declaring that the statute of

22   limitation, RCW 4.16.040 (six months), now bars defendants from foreclosing a deed of trust, or

23
     otherwise seeking to enforce a promissor}' note signed on February 9, 2007 in favor o f Mortgage
24
     Solutions Management and now claimed to be enforceable by defendant Shellpoint Mortgage
25
     Servicing, thus clearing title on the plaintiffs home at 819 2U‘ Avenue, Seattle, Washington.
26

27
                                                  II. FACTS

28                                                                                     Leen S ’ O'Sullivan, PLLC
                                                                                         520 EAST DENNY WAY SEATTLE,
     MOTION FOR PARTIAL SUMMARY JUDGMENT - 1                                                 WASHINGTON 98122
                                                                                                (206) 325-6022
                                                                                              FAX (206) 325-1424
         Case 2:19-cv-00538-JCC Document 100-6 Filed 04/01/21 Page 3 of 7




 1          2.1     On or about February 9, 2007, the Plaintiff borrowed money from Mortgage Solutions

 2
     Management, Inc., a California corporation doing business in Washington, and secured the loan (see
 3
     Declaration of Karen Smith at Exhibit A) with a Deed of Trust (Smith Declaration, Exhibit B) on her
 4
     residence at 819 21®^ Avenue, Seattle, WA 98122 and legally described as;
 5

 6
                   LOT 16 AND 17 IN BLOCK 2 OF WALLA WALLA ADDITION TO THE CITY OF
                   SEATTLE, AS PER PLAT RECORDED IN VOLUME 5 OF PLATS, PAGE 81,
 7                 RECORDS OF KING COUNTY AUDITOR; SITUATE IN THE CITY SATE
                   COUNTY OF KING, STATE OF WASHINGTON.
 8

            2.2 On or about June 1, 2007, the Plaintiff ceased making payment on the loan because of
 9

10   financial hardship (Smith Declaration, paragraph 2).

11          2.3 On January 29, 2008, an agent for the lender commenced a non-judicial foreclosure of the
12
     Plaintiffs home (Notice of Default), which had the legal effect of declaring the entire loan due with
13
     only a right to “de-accelerate” the loan and reinstate it up until May 26, 2008, or the property would
14
     be sold at a Trastee’s Sale on June 6, 2008. (Smith Declaration, Exhibit C, Notice o f Default, Notice
15

16   of Tmstee’s Sale). That sale never took place and the lender essentially forgot about Ms. Smith for

17   about 7 years. On March 27, 2015, the lender, through a different servicing agent, Shellpoint
18
     Mortgage Servicing (hereinafter “Shellpoinf’), initiated another foreclosure, well beyond the 6-year
19
     bar on suing on a contract (assuming the initiation of a non-judicial foreclosure is “commencing an
20
     action”). In that Notice of Trustee’s Sale (Smith Declaration, Exhibit D) at page 2 confirms that the
21
22   last payment was made prior to July 2007, a full 8 years ago.

23                                         III. STATEMENT OF ISSUES
24
             1. Do defendants have authority to conduct this sale when the debt is time-barred?
25
             2. Should this court quiet title as allowed in RCW 7.28.300?
26

27           3. Should the court award reasonable attorney fees?

28                                                                                      Leen £? O ’Sullivan, PLLC
                                                                             L  &        520 EAST DENNY WAY SEAHLE,
     MOTION FOR PARTIAL SUMMARY JUDGMENT - 2                                                 WASHINGTON 98122
                                                                             O’ s               (206) 325-6022
                                                                                              FAX (206) 325-1424
         Case 2:19-cv-00538-JCC Document 100-6 Filed 04/01/21 Page 4 of 7




 1                                               IV. EVIDENCE

 2
             This motion is based upon the verified complaint and the records and files herein, including
 3
     Declaration of Karen Smith o f December 17, 2015, and exhibits thereto.
 4
                                          V. LAW AND ARGUM ENT
 5

 6           A. The six year statute of limitations on a promissory note (RCW 4.16.040) begins to
                run when the note is accelerated or called due
 7
             It is a well settled legal principal recognized by Washington courts, and courts all across the
 8

 9
     country, that the statute of limitations on a promissory note secured by a deed o f trust begins to run on

10   the date the promissory note is accelerated or called due by initiation o f a foreclosure. This is a basic

11   contractual principle. 31 Richard A. Lord, Williston on Contracts § 79:17, at 338 (4th ed.2004); 12
12
     Am.Jur.2d, Bills & Notes § 581; Bingham v. Lechner, 111 Wash. App. 118 (2002).
13
             This principal is well established and applied uniformly to other similar cases involving
14

     statute of limitations. See 62A.3-118. In Kirsch v. Cranberry Financial, L.L.C., 178 Wash. App 1031
15

16   (2013), Division I of the Court o f Appeals directly addresses this issue. “If an obligation that is to be

17   repaid in installments is accelerated - either automatically by the terms o f the agreement or by the
18
     election of the creditor pursuant to an optional acceleration clause - the entire remaining balance o f
19
     the loan becomes due immediately and the statute o f limitations is triggered for all installments that
20
     had not previously become due.” Wu-i'ch V. Cranberry Financial, L.L.C., 178 Wash. App 1031 (2013).
21
22          A foreclosure in this case was initiated in January 2008 and the case was abandoned in 2009.

23   See, verified complaint and Smith Declaration at Exhibit C. Another foreclosure was initiated in
24
     2015 by Trustee Coip on behalf of Shellpoint with no payments made during the 7 year interim
25
     (Smith Declaration, Exhibit C).
26
            The determination of when the loan was accelerated and therefore when the statute of
27

28                                                                                        Leen S ’ O ’Sullivan, PLLC
     MOTION FOR PARTIAL SUMMARY JUDGMENT - 3
                                                                               L   &       520 EAST DENNY WAY SEATTLE,
                                                                                               WASHINGTON 98122
                                                                              O’ s                (206) 325-6022
                                                                                                FAX (206) 325-1424
         Case 2:19-cv-00538-JCC Document 100-6 Filed 04/01/21 Page 5 of 7




 1   limitations began to run is a question of fact. But, the language in the 2008 foreclosure that was

 2
     served on the Plaintiff in January 2008 indicates that the lender had exercised its option to accelerate
 3
     the note, allowing “de-acceleration” only if accomplished 11 days prior to the foreclosure sale date.
 4
     Washington Real Property Deskbook, §47.11(6). Therefore, the statute o f limitations began to run on
 5

 6
     the mortgage loan when the initial foreclosure was commenced, or at the very latest, 11 days prior to

 7   the sale scheduled that year, which would have been May 26,2008.

 8          Plaintiff has not made a payment on the note since well before the commencement of the first
 9
     non-judicial foreclosure action in early 2008 (Smith Declaration). Defendants can produce no
10
     documents indicating receipt of any payment since mid-2007, as confirmed by recent notices. Also,
11
     the Deed of Trust itself has a provision stating acceleration occurs after the Notice of Default is sent
12

13   and no reinstatement occurs within 30 days of the notice. (See Paragraph 2, Smith Deed of Trust,

14   Smith Declaration at Exhibit B)
15
            B. Defendant is Entitled to Quiet Title of Her Property Due to the Expired Statute of
16             Limitations

17          RCW 7.28.300 expressly authorizes the court to quiet title to the Plaintiffs property:
18
                The record owner of real estate may maintain an action to quiet title against the
19              lien of a mortgage or deed of trust on the real estate where an action to foreclose
                such mortgage or deed of trust would be barred by the statute o f limitations, and,
20              upon proof sufficient to satisfy the court, may have iudgment quieting title against
                such a lien. RCW 7.28.300.
21
22          RCW 7.28.300 allows a quiet title action when an action to foreclose on a deed of

23   trust is time-barred. Westar Funding, Inc. v. Sorrels, 157 Wash. App. I l l (2010) (holding

24
     when an action for foreclosure on a deed of trust is barred by the statute o f limitations, RCW
25
     7.28.300 authorizes an action to quiet title); Walcker v. McLaughlin, 79 Wash. App. 739
26
     (1995) (the record owner of real estate may maintain an action to quiet title against the lien of
27

28                                                                                       Leen S ’ O ’Sullivan, PLLC
                                                                              L S’        520 EAST DENNY WAY SEAHIE,
     MOTION FOR PARTIAL SUMMARY JUDGMENT - 4                                                  WASHINGTON 98122
                                                                              O’ S               (206) 325-6022
                                                                                               FAX (206) 325-1424
         Case 2:19-cv-00538-JCC Document 100-6 Filed 04/01/21 Page 6 of 7




     a mortgage on the real estate where an action to foreclose such mortgage would be barred by

     the statute of limitation).

                                     VI. PRO PO SED O R D E R

             Proposed Order is attached.

                                       VII. C O NCLUSIO N

              In view of the foregoing. Plaintiffs motion should be granted, and attorney fees and costs

     awarded by subsequent motion.
 9

10           DATED this            day of December, 2015.



12                                                 David A. Leen                    WSBA #3516
                                                   Attorney for Karen Smith
13

14

15

16

17

18

19

20

21


22

23

24

25

26

27

28                                                                                     Leen S ’ O'Sullivan, PLLC
                                                                                        520 E^ST DENNY WAY SE/'^mE,
     MOTION FOR PARTIAL SUMMARY JUDGMENT - 5                                                WASHINGTON 98122
                                                                                               (206) 325-6022
                                                                                             FAX (206) 325-1424
Case 2:19-cv-00538-JCC Document 100-6 Filed 04/01/21 Page 7 of 7
